1 F.3d 1246NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Arkady Semen DASHEVSKY, Debtor.Arkady Semen DASHEVSKY, Plaintiff-Appellant,v.ATI CREDIT & LOAN ASSOCIATION, Defendant-Appellee.
No. 92-56080.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1993.*Decided Aug. 3, 1993.

Before BROWNING, TANG and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Debtor Arkady Semen Dashevsky appeals pro se from the Bankruptcy Appellate Panel's ("BAP") order dismissing his appeal from a bankruptcy order as moot.  We affirm for the reasons stated in the BAP's order of July 20, 1992.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3